Citation Nr: 0409383	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension debt in the amount of $13,023.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board observes that the RO has not provided 
the veteran with the provisions of the VCAA to date and has 
not adjudicated his claim under such provisions.  This must 
be accomplished prior to Board adjudication of this claim.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that, in a September 2002 lay statement, 
the veteran made reference to an August 18, 2002 letter 
containing an explanation of the debt amount of $13,023.00.  
A copy of that letter, however, has not been included in the 
claims file.  As this letter may shed greater light on the 
factors leading to the debt amount at issue, it is essential 
that the RO make efforts to obtain a copy of that letter and 
add it to the claims file.

Accordingly, this claim is REMNADED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then endeavor to obtain 
a copy of the August 18, 2002 letter 
cited by the veteran in regard to the 
pension debt amount of $13,023.00.  If a 
copy of this letter is obtained, it must 
be added to the claims file.  If no copy 
of this letter is available, 
documentation to that effect must be 
added to the claims file.

3.  Then, after determining whether 
further development is necessitated in 
view of any evidence added to the claims 
file, the RO should readjudicate the 
veteran's claim of entitlement to waiver 
of recovery of an overpayment of pension 
debt in the amount of $13,023.00.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

